 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDMurphy Brothers,Inc.andLaborers Local Union No.267 affiliated with Laborers International Unionof North America,AFL-CIO. Case 19-CA-3815November 1, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNOn August 12, 1968, Trial Examiner StanleyGilbert issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, and the entirerecord in the case, and hereby adopts the findings,conclusions, and recommendations of the Trial Exam-iner.'ORDERhereinwas issued on November 27, 1967. The complaintalleges that Murphy Brothers, Inc., hereinafter referred to asRespondent or the Company, on or about September 16,1967, terminated the employment of Ernest L. Harris becauseof his activities on behalf of the Union, in violation of Section8(a)(3) and (1) of the Act. Respondent, by its answer, deniesthat it committed the unfair labor practice alleged.Pursuant to due notice a hearing was held in Pocatello,Idaho, February 15, 1968, before the duly designated TrialExaminer. At said hearing the General Counsel and the Re-spondent were represented by counsel; no appearance wasentered on behalf of the Union. Briefs were submitted by theGeneral Counsel and the Respondent within the time des-ignated therefor.From my observation of the witnesses and upon the entirerecord, I make the following.FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent is a Washington corporation engaged as acontractor in general construction at various locations, in-cluding Pocatello, Idaho. During its fiscal year preceding theissuance of the complaint, which period is representative of itsannual operations generally, Respondent, in the course andconduct of its business, purchased and caused to be trans-ported to its Pocatello, Idaho, construction site directly frompoints outside the State of Idaho materials valued in excess of$50,000As is conceded by Respondent, it is and at all timesmaterial herein has been, an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDAs is conceded by Respondent, the Union is, and has beenat all times material herein, a labor organization within themeaning of Section 2(5) of the Act.Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent, Murphy Brothers, Inc.,Pocatello, Idaho, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's Recommended Order.IThe Respondent has exceptedto certaincredibilityresolutionsmade by the TrialExaminer.It is the Board's establishedpolicy not tooverrule aTrial Examiner's resolutions as to credibility unless the clearpreponderanceof all the relevant evidenceconvinces us that they areincorrectSucha conclusion is not warranted here.StandardDry WallProducts, Inc,91 NLRB 544, enfd. 188 F.2d 362 (C.A. 3).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESTANLEYGILBERT,TrialExaminer:Based upon a chargefiled on Ocober 2, 1967, by Laborers Local Union No. 267,affiliated with LaborersInternationalUnion of North America,AFL-CIO,hereinafter referred to asthe Union, the complaint173 NLRB No. 88IIITHE UNFAIR LABOR PRACTICEBackground Information and Sequenceof EventsAt all times material herein, the Union and Respondent wereparties to a collective-bargainingagreementcovering the"laborers" employed by Respondent in its construction of aflood control project on the Portneuf River, Pocatello, Idaho.This construction workis seasonalin nature and apparentlywas commenced in 1966. Harris was first employed byRespondent in 1966 and was laid off later that year because ofthe seasonal shutdown. When the project was resumed in 1967,the Union was requested by Respondent to dispatch laborersto the jobsite and Harris was the first laborer requested byname. Harriswas employed by Respondent in 1967 on May15. Shortly after he commenced work he was "stepped up"from the classification of laborer to that of "pipe layer" andcontinued to be paid at the scale of a pipe layer until thetermination of his employment on September 16, 1967.Except for a leave of absence of approximately one week inthebeginning of August, Harris worked continuously forRespondent between the aforesaid dates of May 15 and MURPHY BROS., INC.517September 16, 1967. He returned from his leave of absence onor about August 10, 1967, and a few days later, on August 14,he was appointed as the Union's job steward. Prior to thattime, both in 1966 and 1967, the Union had no job steward onthe construction site.The IssueGeneral Counsel contends that Harris was terminated onSeptember 16 because of his activities on behalf of the Unionas job steward. Respondent contends that he was dischargedbecause of the deterioration in his work performance after hebecame job steward. The only issue in this proceeding iswhether the termination of Harris was for cause or wasdiscriminatorily motivated.It appears from the record, and Respondent's witnesses sotestified, that Harris was a good worker prior to his appoint-ment as job steward. However, certain of Respondent'switnesses (particularlyPaulGodsil,Respondent's gradingsuperintendent, and Delbert Barham, laborers' foreman whowas Harris' immediate supervisor for most of Harris' employ-ment in 1967) testified that his work performance deterioratedafter he became job steward. It appears that Harris, as jobsteward, did raise certain matters with Respondent involvingrights of the laborers under the Union's collective-bargainingagreement with the Respondent Because of the type of workHarris did, there are no objective means, such as amount ofproduction or level of quality, which would permit a compari-son of Harris' work performance prior to his appointment asjob steward with his performance thereafter or a comparisonof his performance with that of others in like jobs Conse-quently, to a large extent, the determination of the issueherein depends upon the credibility of the testimony of Godsiland Barham, and of the contrary testimony in the record,principally of Harris, with regard to the latter's work perfor-mance.Harris'Activityas Job StewardAs indicated above, the Union appointed Harris as stewardon August 14, 1967. It appears that there were two occasionswhen Harris raised matters involving the laborers' rights undertheir collective-bargaining agreement.The first occurred approximately 3 days after he had beenappointed. There is little dispute as to the material facts withrespect to this incident. According to the credited testimonyof Harris, Harold Charlton, business agent of the Union, wason the jobsite and told Harris that an "oiler" was riggingcement buckets and that such work belonged to the laborers.Harris informed the machine operator that oilers could not rigcement buckets and that the work would have to be stoppeduntil a laborer was assigned to do the rigging. Harris' testimonyas to what then occurred, which is credited, is as follows:At this time Mr. Barham were coming towards me, and Iwalked over to him, and he asked me what-asked me whatwas I doing shutting his machine down. I explained to himwhy the machine was to be shut off. He said, "Well, youdon't have any business shutting off my machines becausethat's a bad reflection on me as a foreman." So I told him,"Well, I'm sorry if this hurt your image as a foreman, butthis is the job I have to do. I'm responsible-I haveresponsibilitiesfor the union just like I have for thecompany. It's not only for me or for the union, it's for thecompany as well," so at this time he told me-he said, "Well,you go and rig the buckets," and I did until he assigned aman on that evening.Barham's version of the incident is substantially in accord withthat of Harris. Harris further credibly testified that Barhamappeared to be angry and that his voice was louder thannormal. It is noted that Godsil testified that the first timeBarham complained to him about Harris' work performancewas about a week after Harris returned from his vacation. Thiswould place the complaint approximately at the same timethat Harris raised the issue with respect to the rigging of thebuckets.The second incident occurred around the first of Septem-ber.Harriswas assigned to work in a crew under CorwinWhitworth, a "general foreman." Early on the day he startedwork under Whitworth, he raised a question with Whitworth ofthe propriety (under the provisions of the collective-bargainingagreement) of a crew of laborers being under the supervision ofnonlaborer foreman. It appears that there were six laborers inthe crew, including Harris.'Harris requested of Whitworththat, if he got in touch with Godsil, he tell Godsil that hewould like to see him. About an hour and a half later Godsilcame to him and asked him what the problem was. Heexplained his interpretation of the collective-bargaining agree-ment and Godsil disagreed with him, contending that Whit-worth was a superintendent and could supervise laborers.Harris informed Godsil that he would see Charlton during hislunch break. He was unable to do so, but left a message forCharlton to contact him on the jobsite. It appears thatCharlton and Godsil discussed the matter later that day whenCharlton came to the jobsite, and agreed that a laborerforeman would relay Whitworth's orders to the laborers. Harristestified thatGodsil informed him of his agreement withCharlton and his testimony as to their conversation at thatpoint, which is credited, is as follows:A [Godsil said] "I will have to-Pat will have to givehis orders to poor little George and have him run over to hispoor little laborers and give them the orders so that you canget organized." So it was kind of funny to me at the time,but I didn't pay any attention to his statement at that time.So I just said, "If that's the agreement that you and Chuck[Charlton]have, then that's the agreement that we'll goby." He says, "This job was run much better last yearwithout a labor steward." Then he just left, and I resumedworking the rest of the day there-not the rest of theday-until about four o'clock, which I was called back toMr. Barham's crew.Q.You were called to Mr. Barham's crew.A. That same day.Q. How many days did you work for Mr. Whitworth?A. Not a complete day.Godsil denied that he made the statement as to the jobrunning better without a labor steward. However, Charltoni It is noted that Godsil testified that there were only two laborersHarris' testimony that there were six laborers in the crew. Therefore,in the crew under Whitworth,including Harris. However,Charlestonthe testimony of Harris and Brown as to the number of laborers on theBrown testified that he was on the crew at the time and corroboratedcrew is credited. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestifiedthat when he workedout his agreementwith Godsilthat day Godsilremarkedthat "it was funny that the companywas having umon troublein 1967, whenit didn'thave any in1966 withouta shop stewardon the job." Godsil was notquestionedas to whether he made sucha statement toCharlton, but he did testifyas followswhen asked whether hediscussedwith anyoneHarris being discharged for unionactivities.No, sir. I always go around stating-I cuss those unions.They alwaysgiveme a bad time-well, Ishouldn't say theyalways give me a bad time,but they'realways hounding meabout something,and I say, "Goshdamn the unionsanyhow, they're always on me," but I'll turn around andsay in the samebreath thatwe've got to have 'em. I mean,I'm, of course,for management,but somebody might havemisinterpreted this statement, I don't know.Based uponthe aboveuncontradicted and creditedtestimonyof Charltonof the statementthat Godsil made withregard to"union trouble" and Godsil'sown testimony above quoted, asto his tendencyto "cuss" unions,Harris' testimony is creditedover the aforesaid denial of Godsil.Harris' Work PerformanceConsiderable testimony was elicited with respect to Harris'work performance.Barham and Godsil testified that afterHarris was appointed job steward they noticed that his workperformance deteriorated.The gist of their complaint was thathe worked more slowly rather than thatthe quality of hiswork changed.Barham testified:I think that as far as Mr. Harris was concerned he wasperformingitproperly.Itwas the speed of which he wasperforming the job.Harrisdeniedthattherewas any change in his workperformance and a fellow worker, Charleston Brown, testifiedthat he observed Harris' workbothbefore and after he wassteward and saw no change in his work performance. It isrecognized that, in the circumstances,particularly in view ofthe nature of the workwhichHarris did,it is difficult to eitherprove or disprove an allegation that he slowed down in hiswork.However, there are a number of things in the recordwhich militate against crediting the testimony of Barham andGodsil that Harris slowed down in his work.Although there were two incidents of negligence on thepart of Harris, one involving the overloading of a trailer andthe other involving faulty signaling by Harris to a driver, it isnoted that neither of these incidents appears to have been ofany significance in the decision to discharge Harris. In bothincidents he was mildly admonished by Barham that he"should know better," according to Barham's testimony.Godsil testifiedthat afterBarham first complained tohim about Harris, he watched Harris more closely and observedthat he was not doing his job properly. However, it is notedthat some days after Barham complained to Godsil aboutHarris, Godsil assigned to Harris the responsibility of repairingflap gates.It is further noted that on this job Harris wasleadman when one or two other laborers were assigned to assisthim, and that he was without any immediate supervision.There is no showing that any fault was found in the quality ofhisworkat the flap gate but there is testimony which is notcredited that he took too much time to accomplish the job. Itappears that at no time was any complaint made to him aboutthe amount of time he was taking, or took, to do the job.Although Godsil testified that he talked to Barham on anumber of occasions about Harris' work under Barham'ssupervision and instructed Barham to speak to Harris about it,the recordreveals that,at no time, did Barham do so.According to Harris no mention was made to him about hiswork performance until the day he was discharged.Godsiltestified that about 10 days before Harris was terminated,Harris complained to him about being "shoved around" andthat he told Harris that he should know the reason for it, thatitwas because he was not doing his work satisfactorily. Thistestimony of Godsil is not credited.Godsil testified that hetried moving Harris around to see if he could get better workperformance out of him and tried putting him on differentcrews. The record reveals that there were only two occasionswhen his crew assignment was changed.The first occurredwhen he was made responsible for the repairing of the flapgates and the second when he was placed on Whitworth's crewfor less than a day. It is inferred from the record that thereason he was removed from Whitworth's crew and assigned toBarham was because ofthe afore-mentioned complaint thatHarris raised as job steward with respect to laborers beingunder a nonlaborer foreman.Further,Godsil testified that he tried to persuade otherforemen to take Harris on their crews and they refused to doso.Godsil testified that he asked George Andrews, a laborforeman, if he wanted Harris on his crew and that Andrewssaid,"No, if he can't do the job for you,he can't do it forme." When Godsil was asked whether Andrews said anythingto him about his observance of Harris' work,Godsil testifiedthat he never asked Andrews. However, it is noted that in hispretrial statement to the Board, Godsil stated that Andrewsdid tell him that he had observed Harris' work.When Godsilwas asked whether or not the reading of his pretrial statementon that point refreshed his recollection,Godsil answeredevasively that Andrews did not remember the incident, andfinally admitted that Andrews "never come out-right out andsaid that,but he could have." On the other hand, Andrewscategorically demed that Godsil had ever asked him to takeHarris on his crew. Moreover,Andrews testified that he wouldnot have had any objection to Harris being on his crew.Andrews further testified that he never told Godsil that he hadobserved Harris' work performance.Andrews was a forthrightand convincing witness, and his testimony is credited. Otherthan the testimony relating to the brief period Harris spent onWhitworth'screw, detailed hereinabove,and that relating toAndrews, there is nothing in the record to support Godsil'stestimony that foremen refused to have Harris on their crews.Godsil testified that on Thursday,September 14, heobserved Harris dawdling at his job and decided to dischargehim.Harriswas notified of his discharge by Barham onSaturday,September 16. Hares' testimony with respect tonotification of his discharge is as follows:A.Approximately four-fifteen Mr. Barham called meoff to the side-which was just two of us working there,JerryBrown and myself, but he called meoff from Jerryand says, "Well,Emie, I have bad news for you." I said,"What is it?"He says, "Well,Paul and some of the otherguys got their heads together and decided it was best to letyou go." And I said, "For what reason?" at that time, andhe says-quote again:"Well, they say that your slacking offon your work."I said, "Well, what do you think about it?"He said, "Well,Ihave nothing to do with it." I said, "Well,your my foreman and you don't have anything to do with MURPHY BROS., INC.519my being terminated?" He said, "Well, as I say, it was Pauland some other guys that got their heads together"Barham testified as follows-Q. On the day of termination do you recall anyconversation with Mr Harris on that day concerning histermination?A. Yes, I informed him that he was to be terminated,and I also said to him that if it was up to me it would havebeen different, and I indicated at this point that hewouldn't have been there as long as he was if it had been-TRIAL EXAMINER: What did you say to him? I don't-justwhat were your words? You said you indicatedthat-that's a conclusion. You may have thought youindicated it to hum or you may not have. What I'd like toknow is what your language was.THE WITNESS. Well, I told him it was decided that hewould be terminated, and that if it had been up to me thatitwould have been different.TRIAL EXAMINER: But you didn't say in what way itwould have been different?THE WITNESS. No, sir.It is concluded from Harris' credited testimony and thetestimony of Barham, after it had been clarified, that Barhamimplied to Harris at that time that he did not agree with thejudgment as to Harris' work performance and the decision todischarge hum. This is consistent with his failure to talk toHarris at any time about slowing down in his work.Based upon the foregoing appraisal of the testimony ofBarham and Godsil and observation of them on the stand, theTrial Examiner is of the opinion that they were unconvincingwitnesses as to the work performance of Harris, as contrastedwith Harris and his corroborating witness, Brown. Therefore, itis concluded that their testimony that Harris' work perfor-mance deteriorated cannot be credited and that his workperformance did not, in fact, deteriorate.Concluding FindingsWhile it is realized that the appointment of an employee tothe position of union steward may affect his attitude towardhiswork, there is nothing of substance in the record, otherthan the discredited testimony of Barham and Godsil, relatingto the contention that Harris' appointment as job stewardaffected his attitude toward his work .2Based upon the foregoing analysis of the record, parti-cularly the credibility findings hereinabove with respect to thetestimony of Barham and Godsil, the credited testimony ofHarris and Brown, and Godsil's apparent resentment of unioninterference evidenced by the credited testimony of Harris andCharlton and Godsil's own testimony, it is concluded thatHarris' discharge was motivated by his activities as job stewardand not by poor work performance. Therefore, it is found thatHarris was discharged by Respondent in violation of Section8(a)(3) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICE UPON COMMERCEThe unfair labor practice of Respondent set forth inSection III above, occurring in connection with its operationssetforth in Section I above, have a close, intimate andsubstantial relation to trade, traffic and commerce among theseveral States and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.V. THE REMEDYIthaving been found that the Respondent dischargedErnest L. Harris in violation of Section 8(a)(3) and (1) of theAct, it will be recommended that Respondent be ordered tocease and desist from such conduct and take certain affirma-tive action designed to effectuate the policies of the Act. Sinceit is not known whether the flood control project in Pocatello,Idaho, has or has not been completed, the RecommendedOrder will be in the alternative.3In the event that the project has not yet been completed, itwill be recommended that Respondent be ordered to offerHarris immediate and full reinstatement to his former orsubstantially equivalent positionwithout prejudice to hisseniority or other rights and privileges and make him whole forany loss of pay he may have suffered as a result of thediscrimination against him by payment to him of a sum ofmoney equal to that which he would have earned as wagesfrom the date of discharge to the date of reinstatement, less hisnet earnings during such period, in accordance with theformula prescribed in F. WWoolworth Company,90 NLRB289, together with interest on such sum, such interest to becomputed in accordance with the formula prescribed inIsisPlumbing & Heating Co.,138 NLRB 715.In the event the project has been completed, it will berecommended that the foregoing be modified to the followingextent:The Respondent need not offer reinstatement toHarris, but shall instead send a letter to him stating that,notwithstanding his discharge, he will be considered eligible foremployment in the future at any of the Respondent's projectsif he should choose to apply for employment at any of them.In addition, Respondent will be ordered to include in saidletter a copy of the notice which would otherwise have beenposted if the project had not been concluded. Also it will berecommended that Respondent be ordered to marl copies ofthe notice to all employees who were employed by theRespondent at the Pocatello, Idaho, project on September 16,1967.Basedupon the foregoing findings of fact and upon theentire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce withinthe meaning of Section2(6) and (7) of the Act.2 Respondent points out in its brief testimony with respect to astatement that Harris is supposed to have made at the time he gave afaulty signal to a driver.This statement,purportedly made to a Mr.Emehiser,was that Emehiser could not fire him because he is thesteward.There is no showing that Emehiser was a supervisor at the timeand, furthermore,the testimony with regard to the statement wasstricken from the record with the consent of the parties. Moreover,counsel for Respondent represented that there was no significance tothe testimony about the statement Therefore,thematter of thestatement was not litigated and said stricken testimony cannot beconsidered as a basis for a finding that Harris made such a statement orthat his appointment as steward affected his attitude toward his work.3lnterboro Contractors, Inc,157 NLRB 1295, 1302.4This does not mean, however, that Respondent is required to offerHarris employment at other projects;Respondent is only to considerhim for employment on a nondiscriminatory basis. 520DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The Union is a labor organization within the meaning ofSection 2(5) of the Act.3.Respondent discharged Ernest L. Harris for activities onbehalf of the Union in violation of Section 8(a)(3) and (1) ofthe Act.RECOMMENDED ORDERPursuant to Section 10(c) of the National Labor RelationsAct, as amended, and upon the foregoing findings of fact, andconclusions of law, and the entire record in this case, it isordered thatMurphy Brothers, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Discriminating in regard to the hire and tenure ofemployment or any term or condition of employment of anyemployee for engaging in activities on behalf of Laborers LocalUnion No 267, affiliated with Laborers International Union ofNorth America, AFL-CIO, or any other labor organization.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their right toengage in,or to refrain from engaging in, any or all of theactivities specified in Section 7 of the Act, except to theextent such right may be affected by an agreement requiringmembership in a labor organization as a condition of employ-ment, as authorized by Section 8(a)(3) of the Act, as modifiedby the Labor-Management Reporting and Disclosure Act of1959.2.Take the following affirmative action which is designedto effectuate the policies of the Act:(a) In the event the Respondent's operations at the floodcontrol project in Pocatello, Idaho, are still in progress, offerto Ernest L. Harris immediate and full reinstatement to hisformer or substantially equivalent position without prejudiceto his seniority or other rights and privileges and make himwhole for any loss he may have suffered by reason of hisdischarge in the manner and to the extent set forth in thesection entitled "The Remedy."(b) In the event Respondent's operations at its floodcontrol project in Pocatello, Idaho, have been completed,make Ernest L. Harris whole for any loss-of pay he may havesuffered by reason of his discharge and assure him of his futureeligibility for employment by the Respondent in the mannerand to the extent set forth in the section entitled "TheRemedy."(c)NotifyHarrisif he is presently serving in the ArmedForces of the United States of his right to full reinstatementupon application in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords and reports and all other records necessary or useful todetermine the amount of backpay due under the terms of thisRecommended Order.(e) In the event that the Respondent's operations at theflood control project in Pocatello, Idaho, are still in progress,post at such project copies of the attached notice marked"Appendix."' Copies of said notice, on forms provided by theRegional Director for Region 19, shall, after being duly signedby the Respondent's authorized representative, be posted bythe Respondent immediately upon receipt thereof and remainposted as long as operations on the project are in progress, butfor a period of no longer than 60 consecutive days from thedate of posting, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced or covered by any othermaterial.(f) In the event the Respondent's operations at thePocatello, Idaho, project have been completed, mail copies ofthe aforesaid notice to the employees specified in the sectionentitled "The Remedy."(g)Notify the Regional Director for Region 19, in writing,within 20 days from the date of this Order, what steps havebeen taken to comply herewith.'5 In the event that this Recommended Order be adopted by theBoard, the words "a Decision and Order" shall be substituted for thewords "theRecommendedOrderof a Trial Examiner" in the notice. Inthe furtherevent that the Board'sOrderbe enforced by a decree of aUnited StatesCourt of Appeals,thewords"a Decree of the UnitedStates Courtof Appeals,Enforcing an Order" shall be substituted forthe words"a Decision and Order."6 In the event that this Recommended Order be adopted by theBoard,this provision shall be modified to read*"Notify said RegionalDirector,inwriting,within 10 days from the date of this Order, whatsteps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examinerof the National Labor Relations Board and in order toeffectuate the policies of the National Labor Relations Act, asamended, we hereby notify our employees that:WE WILL NOT discharge any of our employees orotherwise discriminate in regard to their here or tenure ofemployment, or any terms or conditions of employment,because they have engaged in activities on behalf ofLaborers Local Union No. 267, affiliated with LaborersInternational Union of North America, AFL-CIO, or anyother labor organization.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise of theirright to engage in, or to refrain from engaging in, any or allof the activities specified in Section 7 of the Act, except tothe extent that such right may be affected by an agreementrequiring membership in a labor organization as a conditionof employment, as authorized in Section 8(a)(3) of the Act,asmodified by the Labor-Management Reporting andDisclosure Act of 1959.WE WILL offer Ernest L. Harris immediate and fullreinstatment to his former or substantially equivalentposition without prejudice to his seniority or other rightsand privileges previously enjoyed if we have not completedour operations at the flood control project at Pocatello,Idaho.WE WILL, in the event that the flood control project atPocatello, Idaho, has been completed, assure Ernest L.Harris that he is eligible for future employment by us. MURPHY BROS., INC.521WE WILL make Ernest L. Harris whole for any loss ofhis right to full reinstatement upon application in accordancepay he may have suffered by reason of the discriminationwith the Selective Service Act and the Universal Militaryagainst him.Training and Service Act, as amended, after discharge from theArmed Forces.MURPHY BROTHERS, INCThis notice must remain posted for 60 consecutive days(Employer)from the date of posting, and must not be altered, defaced, orcovered by any other material.DatedByIf employees have any question concerning this notice or(Representative)(Title)compliance with its provisions, they may communicate direct-ly with the Board's Regional Office, 500 Union Street, Seattle,Note:We will notify the above-named employee, if he isWashington 98101, Telephone 583-7473.presently serving in the Armed Forces of the United States, of